FILED

UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF CoLUMBIA AUG 2 5 2010
) C%,cirrtg  2f1
Guy Ralph Perea, Sr., )
Plaintiff, §
v, § Civil Action No.  
Supreme Court of Califomia et al., §
Defendants. §
)
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff s pro se complaint and
application for leave to proceed in forma pauperis The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule S(a) of the Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. S(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355
F.3d 66l, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff, a California parolee, sues, inter alia, the Supreme Court of Califomia, the
Superior Court of California, President Barack Obama, former President George W. Bush and
the "Country of Pakestand." Compl. Caption. What follows after the case caption is

incomprehensible. A separate Order of dismissal accompanies this Memorandum Opinion.

ira 4;,,

United States District Judge
Date: August  , 2010